TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00744-CV



                               In re Deutsche Bank Securities Inc.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

                Relator Deutsche Bank Securities Inc. has filed a petition for writ of mandamus and

a motion for temporary stay. See Tex. R. App. P. 52.8, 52.10. We grant the motion for temporary

relief and stay the portion of the trial court’s discovery order requiring Deutsche Bank Securities Inc.

to answer, object, or otherwise respond to real party in interest Texas County and District Retirement

System’s requests for production and interrogatories, pending further order of this Court. The Court

orders the real party in interest, Texas County and District Retirement System, to file a response to

the petition for writ of mandamus on or before December 5, 2014.

                It is ordered November 25, 2014.



Before Justices Puryear, Pemberton, and Field